 
 
I 
108th CONGRESS
2d Session
H. R. 4819 
IN THE HOUSE OF REPRESENTATIVES 
 
July 13, 2004 
Mr. John introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide funding for the operations and maintenance by the Corps of Engineers of essential waterways. 
 
 
1.Short titleThis Act may be cited as the Essential Waterways Operations and Maintenance Act of 2004. 
2.Essential waterways operations and maintenance 
(a)In generalFor each fiscal year, there shall be available to the Secretary of the Army, acting through the Chief of Engineers, for operations and maintenance of essential waterways 5 percent of the amount of duties collected during the preceding fiscal year on articles transported by vessel unladen for purposes of entering the customs territory of the United States. 
(b)Selection criteria for essential waterwaysFor purposes of this section, an essential waterway is a waterway that—  
(1) the Secretary of the Army determines provides service to one of the 25 highest ranked United States ports in terms of total tonnage of cargo transported through the port;  
(2)the Secretary of Energy, in consultation with the Secretary of Homeland Security, determines is a critical component of the United States energy infrastructure; and 
(3)(A)the Secretary of Homeland Security determines provides service to at least one militarily and economically strategic port; or 
(B)the Secretary of Transportation determines provides service to at least one commercially strategic port.
(c)Maintenance of EffortAmounts made available to the Secretary of the Army pursuant to subsection (a) are in addition to amounts otherwise made available to the Secretary for operations and maintenance.  
(d)DefinitionsFor purposes of this section, the following terms apply: 
(1)Customs territory of the united statesThe term customs territory of the United States has the meaning given that term in general note 2 of the Harmonized Tariff Schedule of the United States.  
(2)VesselThe term vessel has the meaning given that term in section 401 of the Tariff Act of 1930 (19 U.S.C. 1401). 
 
